Citation Nr: 1428570	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-21 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1974 to January 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The case was previously before the Board in April 2013 when it was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives as to the issue decided here and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his diagnosed tinnitus is causally related to military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable nature of the Board's decision to grant the claim of service connection for tinnitus, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

The Veteran contends he has tinnitus that is related to his military service, specifically his in-service occupation as a rifleman with routine exposure to acoustic trauma as a result of artillery fire. 

Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's DD-214 shows that his military occupational specialty (MOS) was rifleman.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Exposure to acoustic trauma in-service is conceded.  

The Veteran filed a claim seeking service connection for hearing loss and tinnitus in January 2012.  The Veteran did not specifically state in his application when he first began to experience symptoms of tinnitus, but instead made reference to his service treatment records. 

At his March 2012 VA examination, the Veteran reported experiencing intermittent tinnitus in both ears "which he feels started after leaving military service."  The examiner concluded that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  In support of this conclusion, the examiner stated that a review of the Veteran's service treatment records showed no documentation of tinnitus in service.  There was also no audiometric threshold shift in the Veteran's hearing while on active duty to support his claim of experiencing tinnitus relative to service.  Further, the examiner noted that the Veteran stated that he worked around jackhammers and heavy equipment as a construction laborer following military service.  Therefore, the examiner concluded that the Veteran's tinnitus was likely related to his current hearing loss, which is not shown to be the result of military noise exposure.

In his June 2013 VA examination, the Veteran reported experiencing constant, bilateral tinnitus that he stated began in 1974.  The examiner concluded that the Veteran's reports of tinnitus were less likely than not caused by or a result of military noise exposure, noting that the Veteran had normal hearing at both entrance and separation from active duty service, with no significant threshold shift in hearing noted in either ear.

The Veteran is competent to describe the nature and extent of his in-service noise exposure.  There is no evidence that the Veteran is not credible.  Complaints of tinnitus were first noted in his March 2012 VA examination, but the Veteran has stated it started in 1974 (during service).  The Board finds his credible with regard to his claim of incurrence of tinnitus in-service and continuity of tinnitus since service.

After review of the evidence, the Board finds that service connection is warranted for tinnitus based on the competent and credible evidence that tinnitus began during service and has existed since that time.  The Board acknowledges that the record includes two negative nexus opinions from VA examiners, which were based, in part, on the fact that there were no documented complaints of tinnitus in the Veteran's service treatment records.  However, both VA examiners failed to consider the Veteran's credible statements that he experienced ringing in his ears during service that has continued to the present time.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Affording the Veteran the benefit of the doubt, the Board finds the evidence at least in equipoise as to whether the Veteran's tinnitus is related to service.  The evidence of record demonstrates that the Veteran has tinnitus; that he was exposed to acoustic trauma in service; and that he has experienced tinnitus since service.  Consequently, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Further development is required prior to adjudicating the Veteran's hearing loss claim.

At the March 2012 VA exam, the Veteran was diagnosed with sensorineural hearing loss.  The examiner concluded that it was less likely than not that the Veteran's hearing loss was related to military service.  In support of her conclusion, the examiner observed that the Veteran's hearing was within normal limits on both entrance and discharge from service and there was no clinically significant threshold shift in hearing noted in his records during active military service.  Therefore, any current hearing loss was not related to noise exposure during service.  Separately, the examiner also noted the Veteran's reports of being exposed to post-service occupational noise as a construction laborer who worked around heavy equipment and jackhammers.

The Veteran's claim was remanded in April 2013 for an additional VA audio examination that took into account the Veteran's reports of having suffered an injury to his eardrum in service, as well as his reports of noise exposure in service as an infantry rifleman.  In the Board's remand instructions, the examiner was instructed to assume that the Veteran served as an infantry rifleman during active service and incurred some noise exposure during service and that he injured his eardrum during service.  

In June 2013, the Veteran was given a second VA examination in which the examiner concluded that it was less likely than not that the Veteran's hearing loss was related to military service.  In support of this conclusion, the examiner noted the November 1973 pre-induction and December 1975 separation examinations, but made no reference to the Veteran's reports of acoustic trauma and an injury to his eardrum in service.  The VA examination report does not indicate in any way that the Veteran's statements were considered, despite the specific instruction in the Board's remand. Stegall, 11 Vet. App. at 268.  

An addendum opinion must be obtained to clarify the June 2013 VA examiner's opinion in light of the Veteran's statements maintaining that he suffered acoustic trauma and an injury to his eardrum while in service.  A detailed rationale for all expressed opinions should be provided.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the June 2013 VA medical examination, or to a qualified medical professional if the examiner is unavailable, to provide an addendum opinion on the etiology of the Veteran's hearing loss.  All pertinent medical records should be made available to the VA examiner for review.  If the examiner determines that the requested opinion cannot be provided without an examination, one should be scheduled. 

After a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed hearing loss is etiologically related to any incident of the Veteran's active military service, to include the Veteran's reports of in-service noise exposure or his reports of an in-service injury to his eardrum.

The examiner should address the Veteran's reports of in-service noise exposure and his reports of an in-service injury to his eardrum, as well as his complaints of hearing loss since service.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


